Citation Nr: 0915974	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had periods of oceangoing service in the Merchant 
Marine from September 1944 to August 1945, and had active 
military service from March 1951 to March 1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 decision by 
the RO which, in part, denied service connection for PTSD.  
In February 2006, the Board, in pertinent part, remanded the 
issue on appeal for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran did not engage in combat with the enemy 
during military service.  

3.  There is no credible medical evidence of a diagnosis of 
PTSD or any symptoms associated with that disorder, based on 
any verified stressor.  

4.  The Veteran does not have PTSD as a result of military 
service.  


CONCLUSION OF LAW

The Veteran does not have PTSD due to disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f)(3) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in February and May 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which was related to service, of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  The RO also undertook additional 
development of the Veteran's claim under VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) for a claimed 
personal assault.  

The Veteran was also advised of the pertinent regulations for 
PTSD based on a personal assault and was afforded ample 
opportunity to provide evidence from "other" sources to 
substantiate his claim.  See Patton v. West, 12 Vet. App. 272 
(1999).  Parenthetically, the Board notes that M21-1, 
pertaining to development of claims based on personal or 
sexual assault was revised, effective from September 5, 2008, 
and is now found at M21-M1, Part IV, Subpart ii, Section 
D.17.  However, there were no substantive changes to the 
revised Manual concerning the development of claims for PTSD 
based on personal trauma.  

The Veteran's service treatment records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The RO also 
undertook additional development to attempt to confirm the 
Veteran's claimed combat stressors through various 
governmental archive sources.  The Veteran was also afforded 
an opportunity to testify at a personal hearing, but 
declined.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds that the RO has complied with the provisions of 
38 C.F.R. § 3.304(f), and that the Veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claim file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

For claims involving service connection for PTSD due to 
personal assault, VA regulations provide, in pertinent part, 
as follows:

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) 
(2008).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  



PTSD

The Veteran contends that he has PTSD as a result of sexual 
assault and combat action while serving in the Merchant 
Marine during World War II.  The Veteran asserted that his 
convoy was attacked by German submarines and that several 
ships were sunk on his maiden voyage to Europe in October 
1944.  He also claimed that he was injured in combat when he 
was hit in the mouth by a shell casing while firing on enemy 
submarines.  In a letter dated in May 2006, the Veteran 
reported that he had nightmares about two merchant seamen 
that were beheaded while he was on a ship in the Pacific in 
1945.  The Veteran also contends that he was sexually abused 
by two sailors assigned to the Merchant Marine ship as armed 
guards on the same voyage to Europe in October 1944.  The 
Veteran asserted that the two sailors forced him to perform 
oral sex on them a couple of times a week during the six 
weeks they were aboard ship, and that they threatened to 
throw him overboard if he told anyone.  He asserted that he 
has had nightmares and intrusive thoughts about the sexual 
assaults ever since.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2008); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  

At the direction of the Board, the RO attempted to obtain the 
deck logs for the Merchant Marine ship that the Veteran 
alleged was attacked by enemy submarines during his maiden 
voyage to Europe in October 1944.  A response from the 
National Archives and Records Center, dated in January 2008, 
was to the effect that the ship in question was not a U.S. 
Navy vessel but part of a private detachment that aided the 
U.S. Navy during World War II, and that ship's deck logs were 
not kept for private vessels.  However, armed guard reports 
were recorded, and a review of those records did not show any 
submarine attacks during the period in question.  Further, a 
response from the United States Armed Services Center for 
Unit Records Research (USASCURR), since renamed the U. S. 
Army and Joint Services Records Research Center (JSRRC), was 
to the effect that while it could not locate any records for 
the Veteran's ship, there was no record of any enemy 
submarine attacks in the relevant shipping lanes to Europe in 
the fall or winter of 1944.  

The Board does not question the perils incident to sailing in 
and around the waters of Europe during World War II.  
However, in this case, the objective evidence of record 
showed that neither the Veteran's ship nor the convoy it was 
in came under submarine attack enroute to Europe in the fall 
of 1944.  Therefore, the Board finds that his claim of a 
stressful experience and of an injury to his mouth while 
under attack by enemy submarines are uncorroborated.  As to 
his assertions that two Merchant Marine's were beheaded while 
he was in the Pacific, the Board notes that the Veteran did 
not claim to have actually witnessed the alleged event, nor 
has he provided any detailed information concerning the 
alleged incident that would allow for any substantive 
development.  Overall, the Board finds that the record does 
not show that the Veteran was in combat, and that his 
assertions concerning the claimed stressors are not supported 
or corroborated by any other evidence of record.  

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998).  The requisite 
additional evidence may be obtained from sources other than 
the Veteran's service records.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information, as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  

In this case, there is little information in the file upon 
which find sufficient corroboration of the Veteran's 
assertions.  The alleged sexual assaults occurred while the 
Veteran was in the Merchant Marine and there are no personnel 
or medical records for that period of service to assess 
whether there was any change in his attitude or behavior.  
The Veteran indicated that he did not report the incidents to 
anyone and said that he began to abuse alcohol on that first 
voyage to cope with his recollections.  He reported that he 
had been troubled by depression and nightmares ever since and 
attributes his many years of alcoholism to the sexual 
assaults.  

The Veteran contends that he has had nightmares, intrusive 
thoughts and depression ever since the alleged sexual 
assaults in 1944.  The available evidence of record does not 
show any signs or symptoms of any psychiatric problems until 
some 30 years after the alleged incident.  The evidence 
showed that the Veteran served in the Merchant Marine for 
about one year, and that he was subsequently drafted into the 
Army in March 1951.  His military service treatment records, 
including his discharge examination in March 1953, showed no 
complaints, abnormalities or diagnosis referable to any 
psychiatric problems or alcohol abuse.  The Veteran made no 
mention of any psychiatric problems at the time of his 
original claim, received in June 1958, nor were any pertinent 
abnormalities noted on any of the numerous VA examinations 
and outpatient notes from 1958 to 1974.  The first mention of 
any psychiatric problem was on a VA outpatient note dated in 
October 1974.  At that time, the Veteran reported that his 
depression was of recent onset.  

The evidentiary record showed that the Veteran was first 
treated by VA for alcohol related problems beginning in 
August 1986.  At that time, the Veteran reported that he 
started drinking when he was 23 years old, and that he had 
been sober for 11 years, but started drinking again three 
years earlier when his wife divorced him.  The Veteran 
reported that he was bitter about his divorce and had some 
somatic complaints related to a head injury during parachute 
training in service, but made no mention of any nightmares, 
intrusive thoughts or other PTSD symptoms.  Similarly, when 
admitted to a VA hospital in December 1987, the Veteran 
reported that he started drinking to excess when he was in 
Korea in 1951.  He said that he stopped drinking around 
1972/73, but started again when his wife divorced him in 
1983, and that he had been sober since 1986.  

In a letter received in November 1995, the Veteran reported 
that he was "physically and mentally abused" when he was in 
the Merchant Marine on a cargo ship in the Philippines.  The 
Veteran reported that an armed guard told him he had to have 
"Masturbation papers" when he crossed the equator, and that 
if he did not sign the document they would put him off the 
ship in Leyete, Philippines.  The Veteran reported that he 
believed that his alcoholism stemmed from this incident.  In 
a letter received in January 1996, the Veteran reported that 
on the return trip from Europe to the States, he was pinned 
down and forced to consume alcohol by several armed guards 
after he walked into their room and caught them drinking 
scotch that had been pilfered from the cargo hold.  He said 
that they threatened to throw him overboard if he told 
anyone.  He stated that he agreed to drink with them to 
assure them that he would not tell.  He also reportedly was 
given some pills to take because he told the sailors that he 
had a hard time sleeping.  He reported that he was mentally, 
physically, and sexually abused while in the Merchant Marine.  
He stated that not only were things besides alcohol forced 
upon him, but also things that bring "rage, anger and 
damnation." 

When hospitalized by VA for detoxification in December 2003, 
the Veteran reported off and on "war dreams (including 
killing and blood)," but specifically denied any history of 
sexual abuse.  The examining nurse indicated that the Veteran 
had unresolved traumatic issues related to his reports of war 
dreams (including killings and blood), cold sweats and 
startled response, and rendered a diagnosis PTSD.  

However, in a letter received in July 2004, he asserted that 
his current psychiatric problems were related to an incident 
that occurred on his maiden voyage to Europe in 1944.  The 
Veteran reported that he was forced to perform oral sex on 
two armed guards, and that they twisted his arm and 
threatened to throw him overboard if he told anyone.  He said 
that he had to do this at least twice a week, and that he 
started to abuse alcohol to cope with his recollections.  In 
a letter received in May 2006, the Veteran made no mention of 
any sexual assault and said that he had nightmares ever since 
two Merchant Marines were beheaded when his ship was 
shuttling troops to islands in the south Pacific in 1945.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

As noted above, the law requires in cases such as this one, 
credible supporting evidence of the Veteran's stressors.  
However, after review of all the evidence of record, the 
Board finds that the Veteran's assertions regarding his 
alleged sexual abuse in service is not corroborated by the 
record.  Although not fatal to a claim for PTSD, the Board 
has considered the fact that there is no mention of any 
psychiatric problems on any of the medical reports prior to 
1974 despite the fact that the Veteran has recently reported 
experiencing psychiatric symptomatology since 1944.  When he 
was diagnosed with depression in October 1974, the Veteran 
reported that it was of recent onset.  (At that time, VA 
outpatient records showed that the Veteran was being treated 
for chronic sinus, eye, and thyroid problems and had lost a 
significant amount of weight.)  The records showed that the 
Veteran was seen by VA for various maladies on numerous 
occasion from 1958 to the present, and had at least two 
periods of domiciliary care for chronic alcoholism.  Yet, he 
never mentioned any nightmares, intrusive thoughts, or other 
signs or symptoms of a psychiatric impairment.  

Although he was initially diagnosed with PTSD in December 
2003, the assessment was based on the Veteran's reported 
history of dreams about combat.  In fact, at that time, the 
Veteran specifically denied any history of sexual trauma.  
Similarly, when seen by VA in January 2004, the Veteran made 
no mention of any sexual trauma, and said that his ship was 
sunk during the war and that he was having dreams about it 
and wanted to see a psychiatrist.  However, on VA psychiatric 
counseling in March 2004, the Veteran reported that he was 
sexually assaulted by two sailors when he was in the Merchant 
Marine.  The diagnoses by a social worker at that time 
included PTSD due to sexual assaults in service.  

Thus, while there are PTSD diagnoses of record based on 
purported combat and noncombat stressors, the record must 
contain credible supporting evidence to support the Veteran's 
assertions that he was sexually abused or that his ship 
and/or convoy came under submarine attack during service.  
The Veteran had two years of active service in the Army 
beginning some seven years after the alleged incidents, and 
did not report or demonstrate any signs or symptoms of a 
psychiatric disorder.  As indicated above, the evidence of 
record does not show any complaints, treatment or diagnosis 
referable to any psychiatric problems for nearly 30 years 
after the alleged incidents.  Even then, the Veteran reported 
that his symptoms were only of recent onset.  Although the 
Veteran now claims that he started drinking at the time of 
the alleged sexual abuse, he reported when he was first 
treated by VA for his alcohol abuse in 1986 that he started 
drinking when he was 23 years old.  Similarly, when 
hospitalized by VA during a period of sobriety in 1987, the 
Veteran reiterated that he started drinking during the Korean 
War which, based on his birth date, was at age 23.  Thus, 
while the Veteran has recently reported that the onset of his 
alcohol abuse was immediately following the sexual abuse in 
service, the Board notes that in these medical treatment 
records dated in the 1980's, the Veteran clearly reported the 
onset as being years after the purported events.  Further, 
there are no contemporaneous records of alcohol abuse until 
many years after the Veteran's service.  

The record includes varying accounts regarding the nature and 
history of the alleged events that the Veteran believes 
caused his current psychiatric symptoms.  The existence of a 
valid service stressor is a factual question for VA 
adjudicators, based on an assessment of the credibility and 
probative weight of all the evidence.  The Board is not bound 
to accept the Veteran's uncorroborated accounts of alleged 
stressors during service, nor is the Board required to accept 
the unsubstantiated opinions that alleged PTSD had its 
origins in service.  This is particularly true where there 
has been a considerable passage of time between punitive 
stressful events recounted by a veteran and the onset of 
alleged PTSD.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991), reconsidered, 1 Vet. App. 406 (1991).  

In light of the discussion above, the Board finds that the 
Veteran's assertions that he was sexually abused while in the 
Merchant Marine in 1944, is not supported by any 
corroborative or credible evidence as required by the 
governing legal criteria, and is therefore of limited 
probative value.  Buchanan v. Nicholson, supra; Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

In Bloom v. West, 12 Vet. App. 185, 187 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  See Miler v. West, 11 
Vet. App. 345, 348 (1998) (A bare conclusion, even when 
reached by a health care professional is not probative 
without a factual predicate in the record.)  Based on the 
current evidence of record, the Board finds that the 
diagnosis of PTSD was based on the Veteran's self-described 
history and is of little probative value in establishing the 
existence of the claimed stressors in this case.  

As there is no medical evidence of a diagnosis of PTSD based 
on any independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


